                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ASHLEY BOYLE, on her own behalf, and on        :
behalf of JOHN DOE, her minor child,           :
                                               :
                          Plaintiffs,          :
                                               :             CIVIL ACTION
                   v.                          :             No. 19-3270
                                               :
ROBERT EVANCHICK, ET AL.,                      :
                                               :
                          Defendants.          :


                                        ORDER


      This 19th day of March, 2020, it is hereby ORDERED that Defendants’ Motion to

Dismiss, ECF 10, is GRANTED. Plaintiffs Complaint is DISMISSED with prejudice.



                                                      s/Gerald Austin McHugh
                                                      United States District Judge




                                           1
